Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/12/2021 has been entered.
The objections over the Drawings and over the Claims presented in the Office Action mailed 1/11/2021 have been withdrawn based on the amendment filed 4/12/2021.
The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as presented in the Office Action mailed 1/11/2021 have been withdrawn based on the amendment filed 4/12/2021.  The examiner notes that rejections of Claims 7 and 12 under 35 U.S.C. 112(b) based on the amendment filed 4/12/2021 is presented below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 5, 6, and 12 are objected to because of the following informalities:  
Claim 5 lines 1-2 “comprising the optical assembly coupled to the heat sink”  should be --comprising an optical assembly is coupled to the heat sink--
Claim 6 lines 1-2 “comprising the optical assembly coupled to the at least one light source retained by the heat sink comprises at least one of a refractor and a reflector” should be --wherein the optical assembly is coupled to the at least one light source retained by the heat sink and comprises at least one of a refractor and a reflector--
Claim 12 line 1 “the electronic device is” should be --the at least one electronic device is--
Claim 12 line 3 “the electronic housing” should be --the electronics housing--
Claim 12 line 3 “and mechanical device” should be --and a mechanical device--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 2, lines 1-2 recite the limitation “a plurality of heat dissipating fins monolithically coupled to the heat sink”.  It is unclear as to whether such heat dissipating fins are intended to be the heat dissipating fins of the heat sink of Claim 1 line 4, or whether the heat sink comprising the plurality of heat dissipating fins further has another plurality of heat dissipating fins monolithically coupled thereto.  For the purpose of examination, the examiner understands this limitation such that the plurality of heat dissipating fins of the heat sink are monolithically formed with the heat sink.
With regards to Claim 7, line 2 recites the phrasing “the heat dissipated structure” and line 3 recites the phrasing “the heat dissipating structure”.  There is insufficient antecedent basis in the claim language for these phrasings.  Furthermore, it is unclear as to whether the “heat dissipated structure” is intended to be the same as the “heat dissipating structure”, and whether either/both are intended to be associated with the heat sink comprising the plurality of heat dissipating fins of Claim 1 line 4.  For the purpose of examination, the examiner understands this limitation such that at least one of the plurality of light sources is configured to direct light in a direction away from a heat dissipating structure of the mechanical arrangement which may include the heat sink and/or heat dissipating fins thereof, and at least one of the plurality of light sources is coupled to such heat dissipating structure.
With regards to Claim 12, line 4 recites the limitation “the electronic device housing”.  There is insufficient antecedent basis for the limitation “the electronic device housing”, and it is unclear as to whether the “electronic device housing” is intended to be the electronics housing retaining the electronic assembly or electronic device of Claim 1 line 3 and Claim 1 lines 12-13, or whether such electronic device housing is intended to be a further housing for the first electronic device, for the second electronic device, or for both electronic devices of Claim 12 lines 1-3.  For the purpose of examination, the examiner understands this limitation such that the device further comprises a second electronic device externally mounted to at least one of the electronics housing and a mechanical device coupling a housing in which the second electronic device is stored to the heat sink.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter-Hovhannisyan (US 2011/0309751)
With regards to Claim 1, Ter-Hovhannisyan discloses an integrated device comprising: a mechanical arrangement including: an electronics housing (comprising the housing of chamber [38] formed by at least portion [62], see paragraphs 30 and 33 and Figures 3 and 4) configured to retain an electronic assembly (comprising the assembly formed by at least portion [40], see paragraph 30 and Figure 3), a heat sink [30] comprising a plurality of heat dissipating fins [34] (see paragraph 29 and Figure 3), and at least one light source [68] coupled to the heat sink [30] (see paragraph 35 and Figure 6), wherein the electronics housing [38,62] extends above the heat sink [30] (see Figures 3 and 7) and is substantially vertically aligned with a vertical axis of the heat sink [30] (see Figure 7), wherein the electronics housing [38,62] is physically spaced apart from the heat dissipating fins [24] by an air gap extending between the electronics housing [38,62] and the heat sink [30] (see paragraphs  and Figures 7 and 13; due to the presence of vents [26] and the placement of the heat dissipating fins [34] along with fins [60] formed on the electronics housing [38,62], there is substantially an air gap extending between the electronics housing [38,62] and the heat sink [30], and a physical spacing exists between the electronics housing [38,62] and the heat dissipating fins [24] by such air gap), and wherein heat generated by the heat sink [30], at least one light source [68], and at least one electronic device [40] retained by the electronics housing [38,62] induces at least a portion of air to flow above the heat sink [30] and through the air gap extending between the electronics housing [38,62] and the heat sink [30] (see paragraphs 28, 34, and 37 and Figure 7; heat from the heat sink [30], at least one light source [68], and at least one electronic device [40] will substantially heat air such that it will flow convectively through the air gap and above the heat sink [30] and out vents [26]).

With regards to Claim 4, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses an outer surface of the electronics housing [38,62] comprises a plurality of heat dissipating fins [60] (see paragraph 33 and Figure 4).

With regards to Claim 5, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses the optical assembly [20] coupled to the heat sink [30] (see paragraph 29 and Figure 3).

With regards to Claim 7, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses at least one of the plurality of light sources [68] is configured to direct light in a direction away from the heat dissipated structure of the mechanical arrangement (see paragraph 35 and Figure 7), and wherein at least one of the plurality of light sources [68] is coupled to the heat dissipating structure (see paragraph 35 and Figures 6 and 7).

With regards to Claim 8, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses a removable access cover [44] coupled to the electronics housing [38,62] (see paragraph 30 and Figure 3).

With regards to Claim 10, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses at least one sensing device is coupled to said integrated device (see paragraph 36).

With regards to Claim 11, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses a form of the heat sink [30] is customizable (see paragraph 33).

Claims 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0002116).
With regards to Claim 13, Chen et al. discloses an integrated device, comprising: a mechanical arrangement including: a housing [61] configured to retain an electronic assembly (see paragraph 18 and Figure 2); a heat sink [80] (see paragraph 13 and Figure 2) having a first light source [10] coupled thereto (see paragraph 12 and Figure 3), wherein the first light source [10] directs light in a direction below the integrated device (see paragraph 19 and Figure 4; the first light source [10] directs light substantially downward of Figure 4 through optical assembly [40]), wherein the housing [61] is coupled to the heat sink [80] from above the heat sink [80] (see paragraph 18 and Figures 2 and 4), wherein the housing [61] is disposed proximate a vertical axis of the heat sink [80] (see Figures 1 and 4), and a second light source [20] disposed above the first light source [10] (see paragraph 12 and Figure 4), wherein the first light source [10] and the second light source [20] direct light in a direction opposite that of one another (see paragraph 19 and Figure 4; due to the positional disposal of the first light source [10] and second light source [20], the first light source [10] directs light in a downward direction of Figure 4 as seen by the arrows of light from LEDs [14] emitting through optical assembly [40] while the second light source [20] directs light in an upward direction of Figure 4 as seen by the arrows of light emerging from LEDs [22] and directed in an upward direction).

With regards to Claim 15, Chen et al. discloses the device as discussed above with regards to Claim 13.
Chen et al. further discloses the second light source [20] is an indirect light source emitting the light all-around the device (see paragraph 19 and Figures 2 and 4; the light emitted by light source [20] is substantially emitted light all around the device in at least circumferential direction about a center axis of the device).

With regards to Claim 19, Chen et al. discloses the device as discussed above with regards to Claim 13.
Chen et al. further discloses a form of the heat sink [80] is customizable (see paragraph 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ter-Hovhannisyan (US 2011/0309751).
With regards to Claim 2, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 1.
Ter-Hovhannisyan further discloses a plurality of heat dissipating fins [34] coupled to the heat sink [30].
Ter-Hovhannisyan does not explicitly disclose the plurality of heat dissipating fins are monolithically coupled to the heat sink.  However, Ter-Hovhannisyan does disclose the plurality of heat dissipating fins [34] substantially extend between the inner portion [22] of the heat sink [30] and the outer portion of the heat sink [30] (see Ter-Hovhannisyan paragraphs 28 and 29 and Figure 5), thereby making the plurality of heat dissipating fins [34] substantially integral with the heat sink [30].  Therefore, it would have been obvious to one of ordinary skill in the art to couple the plurality of heat dissipating fins monolithically with the heat sink since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the heat sink with the plurality of heat dissipating fins of Ter-Hovhannisyan to be monolithic.  One would have been motivated to do so in order to form the portions of the heat sink in one piece for ease of manufacture and sufficient thermal communication between portions of the heat sink.

With regards to Claim 9, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 8.
Ter-Hovhannisyan does not explicitly disclose the at least one electronic device is coupled to the removable access cover of the electronic housing.  However, Ter-Hovhannisyan does disclose the at least one electronic device comprising the element [40] are substantially disposed within the electronic housing (see Ter-Hovhannisyan paragraph 30) and the electronic housing may have a bottom face on a side opposite the cap [44] (see Ter-Hovhannisyan Figures 3 and 7). Furthermore, the examiner notes that one of ordinary skill in the art would be able to mount the electronic device on such face in order to fix a position of the electronic device within the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ter-Hovhannisyan to include the electronic device mounted onto a bottom face of the housing. One would have been motivated to do so in order to fix a position of the electronic device within the housing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ter-Hovhannisyan (US 2011/0309751) in view of Steedly (US 2013/0044478).
With regards to Claim 6, Ter-Hovhannisyan discloses the device as discussed above with regards to Claim 5.
Ter-Hovhannisyan further discloses the optical assembly [20] coupled to the at least one light source [68] retained by the heat sink [30] (see paragraph 28 and Figure 6).
Ter-Hovhannisyan does not explicitly disclose the optical assembly comprises at least one of a refractor and a reflector.
Steedly teaches the optical assembly [106] comprises at least one of a refractor and a reflector (see paragraph 35; the optical assembly may change the direct of light, thereby substantially reflecting or refracting the light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical assembly of Ter-Hovhannisyan to include at least one of a refractor and a reflector as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted by the LED light source in order to diffuse the light (see Steedly paragraph 37).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0002116).
With regards to Claim 17, Chen et al. discloses the device as discussed above with regards to Claim 13.
Chen et al. further discloses a plurality of heat dissipating fins coupled to the heat sink [80] coupled to the first light source [10] (see paragraph 13).
Chen et al. does not explicitly disclose the plurality of heat dissipating fins are monolithically coupled to the heat sink coupled to the first light source.  However, it would have been obvious to one of ordinary skill in the art to couple the plurality of heat dissipating fins monolithically with the heat sink since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the heat sink coupled to the first light source with the plurality of heat dissipating fins of Chen et al. to be monolithic.  One would have been motivated to do so in order to form the portions of the heat sink in one piece for ease of manufacture and sufficient thermal communication between portions of the heat sink.

With regards to Claim 18, Chen et al. discloses the device as discussed above with regards to Claim 17.
Chen et al. further discloses the second light source [20] is disposed above a top horizontal surface of the heat sink [80] (see Figures 2 and 4).

Claims 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0002116) in view of Schlangen et al. (WO 2008146232).
With regards to Claim 14, Chen et al. discloses the integrated device as discussed above with regards to Claim 13.
Chen et al. further discloses the first light source and the second light source operate independently from one another.
Schlangen et al. teaches the first light source and the second light source operate independently from one another (see page 15 lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the first and second light sources operate independently from one another as taught by Schlangen et al.  One would have been motivated to do so in order to provide desired light output colors and intensities from the device for task lighting and for atmospheric lighting (see Schlangen et al. page 15 lines 17-25).

With regards to Claim 16, Chen et al. discloses the integrated device as discussed above with regards to Claim 13.
Chen et al. does not disclose at least one of the first light source and the second light source is configured to be remotely controlled.
Schlangen teaches at least one of the first light source and the second light source configured to be remotely controlled (see page 5 lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include at least one of the first light source and the second light source is configured to be remotely controlled as taught by Schlangen et al.  One would have been motivated to do so in order to allow a user independent control over one or more of the lighting parameters (see Schlangen et al. page 5 lines 24-31).

With regards to Claim 21, Chen et al. discloses the integrated device as discussed above with regards to Claim 13.
Chen et al. does not disclose at least one sensing device is coupled to said integrated device.
Schlangen et al. teaches at least one sensing device [300] is coupled to said integrated device (see page 11 lines 17-33 and Figure 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include at least one sensing device is coupled to said integrated device, as taught by Schlangen et al.  One would have been motivated to do so in order to sense parameters of people in a room to adjust lighting features of the device based on such parameters (see Schlangen et al. page 11 lines 17-33).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0002116) in view of Steedly (US 2013/0044478).
With regards to Claim 20, Chen et al. discloses the device as discussed above with regards to Claim 13.
Chen et al. does not explicitly disclose an optical assembly coupled to the first light source comprises at least one of a refractor and a reflector.
Steedly teaches an optical assembly [106] coupled to the first light source [402] comprises at least one of a refractor and a reflector (see paragraph 35; the optical assembly may change the direct of light, thereby substantially reflecting or refracting the light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include at least one of a refractor and a reflector as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted by the LED light source in order to diffuse the light away from the device (see Steedly paragraph 37).

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/12/2021, with respect to the priority dates of the claims have been fully considered and are persuasive.   
Applicant's arguments filed 4/12/2021 with regards to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Ter-Hovhannisyan does not disclose at least the electronics housing is physically spaced apart from the heat dissipating fins by an air gap extending between the electronics housing and the heat sink, the examiner directs the applicant to the above rejection of Claim 1.  Particularly, Ter-Hovhannisyan discloses the electronics housing [38,62] is physically spaced apart from the heat dissipating fins [24] by an air gap extending between the electronics housing [38,62] and the heat sink [30] (see Ter-Hovhannisyan paragraphs  and Figures 7 and 13; due to the presence of vents [26] and the placement of the heat dissipating fins [34] along with fins [60] formed on the electronics housing [38,62], there is substantially an air gap extending between the electronics housing [38,62] and the heat sink [30], and a physical spacing exists between the electronics housing [38,62] and the heat dissipating fins [24] by such air gap), as recited by amended Claim 1. 
With regards to the applicant’s argument that Ter-Hovhannisyan fails to disclose heat generated by the heat sink, at least one light source, and at least one electronic device retained by the electronics housing induces at least a portion of air to flow above the heat sink and through the air gap extending between the electronics housing and the heat sink, and Ter-Hovhannisyan merely discloses an inner and outer heat sink with heat dissipating fins, and heat generated by the light source and electronic devices are conveyed through the conductive mount [32] to the enclosure’s vertical walls that constitute heat sink portion [22], and the heat induces air to flow vertically through the fins [60] disposed around the perimeter of the optical enclosure [78] abutting and coupled to electronic device chamber [38], while in the present invention, the mechanical arrangement [20] is determined by three components: the housing [22] and heat dissipating structure [24] which induce air flow both vertically and horizontally, and arms [26] which provide structural support and are also configured to dissipate heat, the examiner first notes that the applicant’s assertion that Ter-Hovhannisyan does not disclose the features of the present invention, including the three components of the mechanical arrangement including the housing and heat dissipating structure inducing air flow both vertically and horizontally and the heat dissipation of a third component of support arms is not included in the claims, and therefore such arguments are not persuasive.  The applicant is further directed to the above rejection of Claim 1, particularly that Ter-Hovhannisyan discloses heat generated by the heat sink [30], at least one light source [68], and at least one electronic device [40] retained by the electronics housing [38,62] induces at least a portion of air to flow above the heat sink [30] and through the air gap extending between the electronics housing [38,62] and the heat sink [30] (see Ter-Hovhannisyan paragraphs 28, 34, and 37 and Figure 7; heat from the heat sink [30], at least one light source [68], and at least one electronic device [40] will substantially heat air such that it will flow convectively through the air gap and above the heat sink [30] and out vents [26]).  Furthermore, the applicant is directed to Ter-Hovhannisyan paragraphs 29, 33-35, and Figures  3 and 13, which disclose and show at least a thermal pathway between the electronics housing portion [62] and heat dissipating fins [60], and between the light source [68] with PCB [36] through conductive mount [32] to heat dissipating fins [34], and air flow between the staggered fins [34] and [60] and out through vents [26], substantially disposed above the heat sink.  Therefore, Ter-Hovhannisyan does substantially disclose this limitation of Claim 1.
With regards to the applicant’s argument that Ter-Hovhannisyan and Chen do not disclose the limitations of amended Claim 13, particularly since Chen does not disclose or suggest at least the housing is coupled to the heat sink from above a heat sink, wherein the housing is disposed proximate a vertical axis of the heat sink, and a second light source disposed above the first light source, wherein the first light source and the second light source direct light in a direction opposite that of one another, and Chen Figure 4 shows reflector [30] redirecting light sideways, the examiner directs the applicant to the above rejection of Claim 13 over Chen, which discloses at least the first light source [10] directs light in a direction below the integrated device (see paragraph 19 and Figure 4; the first light source [10] directs light substantially downward of Figure 4 through optical assembly [40]), wherein the housing [61] is coupled to the heat sink [80] from above the heat sink [80] (see paragraph 18 and Figures 2 and 4), and a second light source [20] disposed above the first light source [10] (see paragraph 12 and Figure 4), wherein the first light source [10] and the second light source [20] direct light in a direction opposite that of one another (see paragraph 19 and Figure 4; due to the positional disposal of the first light source [10] and second light source [20], the first light source [10] directs light in a downward direction of Figure 4 as seen by the arrows of light from LEDs [14] emitting through optical assembly [40] while the second light source [20] directs light in an upward direction of Figure 4 as seen by the arrows of light emerging from LEDs [22] and directed in an upward direction).  Therefore, Chen does disclose these limitations of Claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875